DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
LASER PRINTING BIOLOGICAL COMPONENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 16 recite, “at least one bio-ink including cells and an extracellular matrix[.]” However it is unclear from the instant specification if a single one bio-ink includes both cells and extracellular matrix. The instant specification ¶¶ 75-77 recites, 
“[0075] …the printing method uses at least one laser-type print head for at least a first bio-ink and at least one nozzle print head for at least a second bio-ink.”
“[0077] …the extracellular materials are preferably deposited by the nozzle print head(s) and the cells are preferably deposited by the laser-type print head(s). As the extracellular materials are less sensitive to shear effects, they can be deposited using a nozzle print head.”
Claim 1, 3, 4, 6, 7, 9-11 and 16-18 recites, “the at least one bio-ink” in lines 4-5 and 6-7 of claim 1; in lines 5 and 8-9 of claim 3; in lines 3-4 and 7-8 of claim 4; of lines 2-3 of claim 6; of lines 3-4 of claim 7; of line 2 of claim 9; of lines 6-8 of claim 10; of line 4 of claim 11; of lines 4-5, 6-7 and 12-13 of claim 16; of line 2 of claim 17; and of line 3 and 4 of claim 18. Because it is unclear whether or not the one bio-ink is the same bio-ink there is insufficient antecedent basis for these limitation in the claims. 
Claim 1 also recites, and “the same machine and being movable in the same coordinate system” in lines 8-9. Claim 3 also recites, “the biological tissue to be produced,” in lines 3-4 and “print the different droplets” in line 11. Claim 4 also recites “the print heads” in lines 8-9. Claim 8 recites, “the bio-ink is a film” in line 1. Claim 11 also recites, “the print heads” in line 10. Claim 12 recites “the cells and the extracellular matrix” in line 2. Claim 13 recites “the surface” in line 3. Claim 18 also recites, “the print heads” in line 5. There is insufficient antecedent basis for these limitations in the claims.
Claim 15 recites “a mobile chassis” in line 8. There is antecedent basis and this should be “the mobile chassis.”
Claims 2, 5, 11, 14 and 19-20 are rejected for their dependence on claim 1, 10 or 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2015/0246072 A1) in view of Komura et al. (JP 2013179916 A).
Regarding claim 10, Bhatia discloses a printing system (title/abstract) comprising:
(a) at least one receiving substrate with a depositing surface (¶¶ 10, 31, 136+);
(e) at least one donor substrate which comprises at least one bio-ink (¶¶ 51+, 103+ 160); and
(f) at least one nozzle print head operably printing at least one bio-ink on the same receiving substrate as the at least one laser print head (¶¶ 37-39). Bhatia also suggests a printing with a plurality of print heads (¶ 40).
Bhatia does not appear to expressly disclose (b) at least one laser print head; (c) at least one pulse laser source configured to emit a laser beam; (d) optics operably focusing and orienting the laser beam.
However, Komura discloses an alternative for inkjet printing of cells (¶ 5) which includes a laser-type thermal bubble print jet, including a pulse laser and optics for focusing (¶¶ 32, 36).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Bhatia to include the laser-type printing of cells as disclosed by Komura, in order to reduce problems associated with cells clogging the nozzles and to allow for preferential cell selection (Komura ¶ 5).
Regarding claim 12, modified Bhatia discloses obtaining a biological tissue comprising cells and an extracellular matrix, the materials the extracellular matrix being made of are deposited by the nozzle print head(s) and the cells being deposited by the print head(s) of the laser type (Bhatia ¶¶ 38-40, Komura ¶ 5).
Regarding claim 14 and 15, Komura suggests a mobile chassis configured to support and move the at least one receiving substrate during printing; and a controller configured to control movements of the mobile chassis (¶¶ 13, 16, 31, 38-41).  
Allowable Subject Matter
Notwithstanding the 35 U.S.C. 112 rejections independent claims 1, 16 and dependent claim 11 and 13 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the upward movement opposite gravity of a bubble of claim 1 or 13 is novel. The storage chamber of claim 11 is likewise not taught or suggested by the prior art. Finally, the blade of claim 16 is also novel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742